UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49654 CirTran Corporation (Exact name of registrant as specified in its charter) Nevada 68-0121636 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4125 South 6000 West, West Valley City, Utah84128 (Address of principal executive offices, including zip code) (801) 963-5112 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 21, 2011, issuer had 1,799,302,289 outstanding shares of common stock, par value $0.001. CIRTRAN CORPORATION FORM 10-Q For the Quarterly Period Ended September 30, 2011 INDEX Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 Quantitative and Qualitative Disclosures About Market Risk 38 Item 4 Controls and Procedures 38 PART II – OTHER INFORMATION Item 1 Legal Proceedings 39 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3 Defaults Upon Senior Securities 43 Item 4 (Removed and Reserved) 43 Item 5 Other Information 43 Item 6 Exhibits 43 Signatures 44 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) 3 CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtfulaccounts of $445,253 and $445,253, respectively Inventory, net of reserve of $2,065,558 and $2,065,558, respectively Prepaid royalty - Prepaid deposits Other Total current assets Investment in securities, at cost Long-term receivable Property and equipment, net Intellectual property, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Checks written in excess of bank balance $ $ Accounts payable Related party payable Short term advances payable Accrued liabilities Accrued interest Deferred revenue Derivative liability Convertible debenture Refundable customer deposits Liabilities subject to compromise (see note 15) - Current maturities of long-term debt Note payable to stockholders and members Total current liabilities Total liabilities Stockholders' deficit CirTran Corporation stockholders' deficit: Common stock, par value $0.001; authorized 4,500,000,000 shares; issued and outstanding shares: 1,799,302,289 and 1,498,972,923 Additional paid-in capital Subscription receivable ) ) Accumulated deficit ) ) Total CirTran Corporation stockholders' deficit ) ) Noncontrolling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 CIRTRAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended Nine months ended September 30, September 30, (As Adjusted) (As Adjusted) Net sales $ Cost of sales ) Royalty Expense ) Gross profit Operating expenses Selling, general and administrative expenses Non-cash compensation expense - Total operating expenses Loss from operations ) Other income (expense) Interest expense ) Gain on sale/leaseback Separation expense - related party - - - ) Other income - - - Gain on settlement of litigation / debt Gain (loss) on derivative valuation ) Total other income (expense), net ) ) ) Net loss ) Net loss attributable tononcontrolling interest Net income (loss) attributable to CirTran $ ) $ $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted-averagecommon shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, Cash flows from operating activities (As Adjusted) Net loss $ ) $ ) Adjustments to reconcile net loss to netcash used in operating activities: Depreciation and amortization Accretion expense Provision for doubtful accounts - Provision for obsolete inventory - ) Gain (loss) on sale - leaseback ) ) Non-cash compensation expense Gain on settlement of debt ) - Issuance of warrants for settlement - Options issued to attorneys for services Change in valuation of derivative ) Changes in assets and liabilities: Trade accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Accounts payable Related party payable - Accrued liabilities Deferred revenue ) Customer deposits - Net cash provided (used) in operating activities ) ) Cash flows from financing activities Payments on notes payable to related party - ) Principal payments on long-term debt - ) Checks written in excess of bank balance Contributions by noncontrolling interest - Proceeds from short-term advances Payments on short-term advances ) - Net cash provided (used) by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 For the Nine Months Ended September, (As Adjusted) Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Noncash investing and financing activities: Accounts payable settled on behalf of the Company forissuance of short term advances Debt and accrued liabilities converted to equity - Net assets assumed in consolidation of PlayBev - Non-cash exercise of options for prepaid expenses - Payment of short-term advances throughissuance of note payable - The accompanying notes are an integral part of these consolidated financial statements. 7 CIRTRAN CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation - CirTran Corporation and its subsidiaries (collectively, the “Company” or “CirTran”) consolidates all of its majority-owned subsidiaries, companies over which the Company exercises control through majority voting rights and companies in which it has a variable interest and the Company is the primary beneficiary.The Company accounts for its investments in common stock of other companies that the Company does not control but over which the Company can exert significant influence using the cost method. Condensed Financial Statements - The accompanying unaudited condensed consolidated financial statements include the accounts of CirTran Corporation and its subsidiaries.These financial statements have been prepared in accordance with Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC” or “Commission”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These statements should be read in conjunction with the Company’s annual financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.In particular, the Company’s significant accounting policies were presented as Note 2 to the consolidated financial statements in that Annual Report.In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying condensed consolidated financial statements and consist of only normal recurring adjustments.The results of operations presented in the accompanying condensed consolidated financial statements for the nine months ended September 30, 2011, are not necessarily indicative of the results that may be expected for the twelve months ending December 31, Principles of Consolidation - The consolidated financial statements include the accounts of CirTran Corporation, and its wholly owned subsidiaries Racore Technology Corporation, CirTran - Asia, Inc., CirTran Products Corp., CirTran Media Corp., CirTran Online Corp., and CirTran Beverage Corp. The consolidated financial statements also include the accounts of After Beverage Group LLC, a majority controlled entity, and Play Beverages LLC (“PlayBev”), a consolidated variable interest entity.PlayBev holds a license agreement with Playboy Enterprises International, Inc. (“Playboy”), to manufacture and distribute energy drinks and water under the Playboy name.Effective January 1, 2010, the Company determined that it was the primary beneficiary of PlayBev and began to consolidate into its financial statements the accounts of PlayBev. Inventories - Inventories are stated at the lower of average cost or market value.Cost on manufactured inventories includes labor, material, and overhead.Overhead cost is based on indirect costs allocated to cost of sales, work-in-process inventory, and finished goods inventory.Indirect overhead costs have been charged to cost of sales or capitalized as inventory, based on management’s estimate of the benefit of indirect manufacturing costs to the manufacturing process. When there is evidence that the inventory’s value is less than original cost, the inventory is reduced to market value.The Company determines market value on current resale amounts and whether technological obsolescence exists.The Company has agreements with most of its manufacturing customers that require the customer to purchase inventory items related to their contracts in the event that the contracts are cancelled. 8 Impairment of Long-Lived Assets - The Company reviews its long-lived assets, including intangibles, for impairment when events or changes in circumstances indicate that the carrying value of an asset may not be recoverable.At each balance sheet date, the Company evaluates whether events and circumstances have occurred that indicate possible impairment.The Company uses an estimate of future undiscounted net cash flows from the related asset or group of assets over their remaining life in measuring whether the assets are recoverable. Long-lived asset costs are amortized over the estimated useful life of the asset, which are typically five to seven years.Amortization expense was $6,636 and $111,114 for the three months ended September 30, 2011 and 2010, respectively, and was $19,906 and $333,341 for the nine months ended September 30, 2011 and 2010, respectively. Financial Instruments with Derivative Features - The Company does not hold or issue derivative instruments for trading purposes.However, the Company has financial instruments that are considered derivatives, or contain embedded features subject to derivative accounting.Embedded derivatives are valued separate from the host instrument and are recognized as derivative liabilities in the Company’s balance sheet.The Company measures these instruments at their estimated fair value, and recognizes changes in their estimated fair value in results of operations during the period of change.The Company has estimated the fair value of these embedded derivatives using the Black-Scholes model.The fair value of the derivative instruments is re-measured each quarter (see Note 9). Revenue Recognition - Revenue is recognized when products are shipped.Title passes to the customer or independent sales representative at the time of shipment.Returns for defective items are either repaired and sent back to the customer or returned for credit or replacement product.Historically, expenses associated with returns have not been significant and have been recognized as incurred. Loss Per Share - Basic loss per share is calculated by dividing net loss available to common shareholders by the weighted-average number of common shares outstanding during each period.Diluted loss per share is similarly calculated, except that the weighted-average number of common shares outstanding would include common shares that may be issued subject to existing rights with dilutive potential when applicable.The Company had 3,821,540,000 and 1,438,682,338 in potentially issuable common shares at September 30, 2011 and 2010, respectively.These potentially issuable common shares were excluded from the calculation of diluted loss per share because the effects were anti-dilutive. Use of Estimates - In preparing the Company’s financial statements in accordance with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods.Actual results could differ from those estimates. Reclassifications- Certain reclassifications have been made to the financial statements to conform to the current year presentation. 9 Consolidation of PlayBev - At December 31, 2010, the Company determined that it was the primary beneficiary of PlayBev, and that the assets, liabilities, and operations of PlayBev should be consolidated into its financial statements beginning January 1, 2010.The Company has adjusted the previously reported, September 30, 2010, consolidated statements of operations and cash flows for the effects of the newly consolidated entity.The following table shows the effects of the change: Three months ended Nine months ended September 30, September 30, Changes Changes Condensed Consolidated Statement of Operations (As Filed) (As Adjusted) (As Filed) (As Adjusted) Net Sales $ ) $ ) $ $ ) $ ) $ Cost of Sales ) ) Royalty Expense ) ) Selling, General and administrative Interest Expense Interest Income ) - ) - Condensed Consolidated Statement of Cash Flows Cash flows from operating activities Net loss $ ) $ ) $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Prepaid expenses and other current assets ) ) ) Related party receivable ) - Accrued liabilities Taxes - At September 30, 2011, management had recorded a full valuation allowance against the net deferred tax assets related to temporary differences and operating losses in the current period because there is significant uncertainty as to the realizability of the deferred tax assets.Based on a number of factors, the currently available, objective evidence indicates that it is more-likely-than-not that the net deferred tax assets will not be realized. Recent Accounting Pronouncements - In January 2009, the Securities and Exchange Commission (“SEC”) issued Release No. 33-9002, “Interactive Data to Improve Financial Reporting.”The final rule requires companies to provide their financial statements and financial statement schedules to the SEC and on their corporate websites in interactive data format using the eXtensible Business Reporting Language (“XBRL”).The rule was adopted by the SEC to improve the ability of financial statement users to access and analyze financial data.The SEC adopted a phase-in schedule indicating when registrants must furnish interactive data.Under this schedule, the Company was required to submit filings with financial statement information using XBRL commencing with the quarterly period ended June 30, 2011, reported on Form 10-Q.The Company has implemented this new pronouncement effective as of that date. In April 2010, the FASB issued guidance to clarify classification of an employee stock-based payment award when the exercise price is denominated in the currency of a market in which the underlying equity security trades.The guidance is effective for fiscal years and interim periods beginning after December15, 2010, with early adoption permitted.The Company’s adoption of the new standard, on January 1, 2011, did not have a material impact on its consolidated statements. 10 NOTE 2 - REALIZATION OF ASSETS The accompanying condensed consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern.The Company had a net loss of $4,831,703 and of $2,599,902 for the nine months ended September 30, 2011 and 2010, respectively.As of September 30, 2011, the Company had an accumulated deficit of $45,040,089.In addition, the Company used cash in its operations in the amount of $780,312 and $138,047 during the nine months ended September 30, 2011 and 2010, respectively.The Company had borrowed funds in the form of short-term advances, notes, and convertible debentures.The Company had a negative working capital balance of $24,640,767 as of September 30, 2011, and $21,140,941 as of December 31, 2010.Additionally, in light of the occurrence of one or more Events of Termination pursuant to the Amended and Restated Forbearance Agreement (See Notes 6 and 16), YA Global Investments has declared that its agreement to forbear enforcement of its rights under the Convertible Debentures has terminated, and accordingly, YA Global Investments has all rights of a secured creditor. Play Beverages, LLC, (“PlayBev”), a consolidated entity of the Company, filed petitions under Chapter 11 of the federal bankruptcy laws in the United States Bankruptcy Court for the District of Utah.Under Chapter 11, certain claims, including a motion to terminate the Product License Agreement between Playboy and PlayBev, against PlayBev in existence before the filing of the petitions for relief under the federal bankruptcy laws are stayed while PlayBev continues business operations as Debtor-in-possession.(See also Note 16).These conditions raise substantial doubt about our ability to continue as a going concern. In view of the matters described in the preceding paragraphs, recoverability of a major portion of the recorded asset amounts shown in the accompanying consolidated balance sheets is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to meet its financing requirements on a continuing basis, to maintain or replace present financing, to acquire additional capital from investors, and to succeed in its future operations.The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.The Company feels that its beverage business has the potential to have a substantial impact on its business.The Company plans to focus on the beverage business and the contract manufacturing business.For the beverage business, the Company plans to sell existing products and develop new products under the license agreement with Playboy to a globally expanding market.With regard to contract manufacturing, the Company goal is to provide customers with manufacturing solutions for both new and more mature products, as well as across product generations. The Company currently provides product-marketing services to the direct response and retail markets for both proprietary and nonproprietary products.This segment provides campaign management and marketing services for both the Direct-response, Retail and Beverage Distribution markets.The Company intends to continue to provide marketing and media services to support its own product efforts, and offer to customers marketing service in channels involving television, radio, print media, and the internet. With respect to electronics assembly and manufacturing, the Company intends to continue to serve these industries, although it anticipates that its focus will shift more to providing services on a sub-contract basis. 11 NOTE 3 - INVENTORY Inventory consisted of the following: Inventory Summary September 30, December 31, Raw Materials $ $ Work in Process Finished Goods Allowance / Reserve ) ) Totals $ $ NOTE 4 - INTELLECTUAL PROPERTY Intellectual property and estimated service lives consisted of the following: Estimated September 30, December 31, Service Lives in Years Infomercial development costs $ $ 7 Patents 7 Website Development Costs 5 Total intellectual property $ $ Less accumulated amortization ) ) Intellectual property, net $ $ The estimated amortization expenses for the next five years are as follows: Year Ending December 31, $ Total $ 12 NOTE 5 – RELATED-PARTY TRANSACTIONS Global Marketing Alliance The Company entered into an agreement with Global Marketing Alliance (“GMA”), and hired GMA’s owner as the Vice President of CirTran Online (“CTO”), one of the Company’s subsidiaries.Under the terms of the agreement, the Company outsources to GMA the online marketing and sales activities associated with the Company’s CTO products.In return, the Company provides bookkeeping and management consulting services to GMA, and pays GMA a fee equal to five percent of CTO’s online net sales.In addition, GMA assigned to the Company all of its web-hosting and training contracts effective as of January 1, 2007, along with the revenue earned thereon, and the Company also assumed the related contractual performance obligations.The Company recognizes the revenue collected under the GMA contracts, and remits back to GMA a management fee approximating their actual costs.The Company recognized revenues from GMA related products and services in the amount of $0 and $163,846 for the three months ended September 30, 2011 and 2010, respectively, and $0 and $932,368 for the nine months ended September 30, 2011 and 2010, respectively. The GMA agreement remained in place as of September 30, 2011, but there was no activity under the agreement for the period ending September 30, 2011. Transactions Involving Officers, Directors, and Stockholders In 2007, the Company appointed Fadi Nora to its Board of Directors.In addition to compensation the Company normally pays to nonemployee members of the Board, Mr. Nora is entitled to a quarterly bonus equal to 0.5% of any gross sales earned by the Company directly through Mr. Nora’s efforts.As of September 30, 2011, the Company owed $52,100 under this arrangement.During the nine months ended September 30, 2011, Mr. Nora loaned the company $827,160 and received cash payments totaling $130,000.As of September 30, 2011, the Company still owed Mr. Nora $1,304,159 in the form of unsecured advances.These advances and short-term bridge loans were approved by the Board of Directors under a 5% borrowing fee.The borrowing fees were waived by Mr. Nora on these loans.In addition, the Company owed Mr. Nora $1,558,706 in accrued liabilities as of September 30, 2011, for selling, general, and administrative expenses that were paid for by Mr. Nora on a personal credit card. The Company has agreed to issue 2,400,000 options to Mr. Nora as compensation for services provided as a director of the company.The terms of the director agreement requires the Company to grant to Mr. Nora options to purchase 2,400,000 shares of the Company’s stock each year, with the exercise price of the options being the market price of the Company’s common stock as of the grant date.During the nine months ended September 30, 2011, the Company accrued for 2,400,000 stock options relating to the director agreement with Mr. Nora.The fair market value of the options was $4,747, using the following assumptions: 5-year term, estimated volatility of 167.47 and a discount rate of 2.02% (see also Note 12). In addition, on July 14, 2009, the Company entered into a Stock Purchase Agreement with Mr. Nora to sell to Mr. Nora 75,000,000 shares of common stock of the Company at a purchase price of $0.003 per share, for a total of $225,000, payable through the conversion of outstanding loans made by the director to the Company.Mr. Nora and the Company acknowledged in the purchase agreement that the Company did not have sufficient shares to satisfy the issuances, and agreed that the shares would be issued once the Company has sufficient shares to do so. At the August 11, 2011, annual meeting, the stockholders approved increasing the Company’s authorized shares to 4,500,000,000.
